Opinion issued May 17, 2012.
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-01107-CV
———————————
IN THE MATTER OF A.N., C.J., AND J.J.

 

 
On Appeal from the 315th District Court 
Harris County, Texas

Trial Court Cause No. 2011-00437J
 

MEMORANDUM OPINION
On February 15, 2012, appellant, Calvin Jones, filed
a motion to dismiss in the trial court. 
In his motion, appellant states that he “no longer desires to seek a
Motion for New Trial or Appeal in this suit at this time.”  The motion is contained in a Special Clerk’s
Record filed in this Court on March 22, 2012. 
No opinion has issued. 
Accordingly, we grant the motion and dismiss the appeal.  See Tex. R. App. P. 42.1(a)(1).
We dismiss all other pending motions as moot.  We direct the Clerk to issue the mandate
within 10 days of the date of this opinion. 
See Tex. R. App. P. 18.1.
PER CURIAM
Panel
consists of Justices Bland, Massengale, and Brown.